Citation Nr: 9930187	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-28 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 (1999) based on periods of 
hospitalization at a Department of Veterans Affairs (VA) 
facility beginning in June and October 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to March 
1977.

This matter comes to the Board of Veterans Appeals (Board) 
from a February 1997 rating decision of the Regional Office 
(RO) dated in February 1997 which denied the veteran's claim 
for a temporary total rating under the provisions of 
38 C.F.R. § 4.29 for hospitalizations at a VA facility 
beginning in June and October 1996.  


REMAND

The veteran initially indicated that he wanted to testify 
before a Member of the Board at the RO on his substantive 
appeal dated in October 1997.  When asked by the Board in 
September 1999 for clarification of his desire to attend a 
hearing, the veteran reiterated the fact that he wanted to 
testify at a hearing before a Member of the Board at the RO.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for action as follows:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO.  If the veteran fails to report 
for the hearing, it should be 
specifically noted in the claims folder.  

Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












